Citation Nr: 9904429	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-44 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for PTSD.


FINDINGS OF FACT

1.  The appellant has a clear diagnosis of PTSD, which is 
based upon the claimed inservice stressor and his current 
symptomatology.

2.  During his tour of duty in Vietnam, the appellant engaged 
in combat with the enemy while assigned to a maintenance 
battalion supporting the 1st Calvary Division (Airmobile).

3.  The occurrence of the appellant's stressor incident in 
Vietnam pertaining to a mortar attack is corroborated by 
declassified copies of his maintenance battalion's unit 
histories.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); see Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI, 11.38 (Aug. 26, 1996).

The appellant has established that he has a clear diagnosis 
of PTSD.  He underwent a VA examination in September 1995 at 
which time he reported that he saw bombing and people getting 
killed during his tour of duty in Vietnam.  He stated that he 
began having nightmares and flashbacks in 1972.  He stated 
that he avoided being around people and preferred to be 
alone.  He stated that he felt depressed at times.  Based on 
his reported history and the clinical findings on 
examination, a diagnosis of PTSD was established.  
Thereafter, the record shows that the appellant was 
hospitalized at a VA facility from December 1995 to February 
1996 in that facility's PTSD program.  The discharge 
diagnosis was PTSD.  The VA examiner stated that the 
appellant had been admitted because of nightmares, 
flashbacks, insomnia, and tendency to withdrawal.

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991).  When it is determined 
that the appellant engaged in combat and the claimed 
stressors are related to that combat, the appellant's lay 
testimony regarding claimed stressors generally must be 
accepted as conclusive as to their occurrence.  Cohen, 10 
Vet. App. at 146.  However, this rule does not apply in cases 
in which (1) the veteran's descriptions of stressors are not 
consistent with the circumstances, conditions, or hardships 
of service or (2) the Board finds clear and convincing 
evidence that the particular claimed stressful event did not 
occur.  Id. at 147.  When it is determined that the veteran 
did not engage in combat, credible supporting evidence 
showing that his claimed inservice stressors actually 
occurred is required for him to prevail.  Ibid.  His lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Ibid.  The determination of combat status 
is a question to be decided on the basis of the evidence of 
record in each case.  Id. at 146.  
The Board has determined that the appellant "engaged in 
combat with the enemy" as that term is used on 38 U.S.C.A. 
§ 1154(b).  In August 1995, the appellant was asked to 
furnish the information as to his claimed stressors.  The 
appellant stated that there was one main event, which he 
thought occurred at the end of 1968.  He stated that a mortar 
shell fell on his unit and that about four members of his 
unit were killed and three were injured.  He stated that the 
same thing happened about three other times, but that he 
could not remember when or where.  He stated that one of the 
occurrences was in Quin Lao.  He could not name those killed 
in action nor those wounded in action.  In his VA Form 9, 
"Appeal to the Board of Veterans' Appeals," he stated that 
he had been exposed to stressful events like any other combat 
infantryman.  He reported the same incident where four were 
killed and there were wounded.  He reiterated that it 
happened at the end of 1968.  He stated that he manned a 60-
millimeter machine gun while in a chopper and was exposed to 
mortar and rocket fire frequently.  He stated that he did not 
know where any of these people were now so he could not get 
buddy statements to corroborate these occurrences.

In September 1996, the RO submitted the information provided 
by the appellant to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for verification of the 
appellant's stressors.  They replied in August 1997.  The 
records submitted substantiated that the appellant's 
battalion was subjected to mortar attacks in December 1968, 
March 1969, and April 1969.  The appellant had stated that he 
believed the mortar attacks had occurred at the end of 1968.  
Although the appellant was not able to identify the 
particular people that he witnessed were killed in action, 
and it is not shown that he had a combat military 
occupational specialty himself, the Board finds that being 
subjected to mortar attacks as he reported is a sufficient 
stressor, namely, that this appellant was exposed to combat 
while serving in a maintenance battalion assigned to the 1st 
Calvary Division (Airmobile) during his Vietnam tour of duty.

Accordingly, by reason of the above, the Board concludes that 
the evidence supports the appellant's claim of entitlement to 
service connection for PTSD.  He has a clear diagnosis of 
PTSD, sufficient corroborating evidence that some of his 
alleged stressor incidents (mortar/rocket attacks on base) 
actually occurred as he described, and a VA psychiatrist has 
linked his PTSD to the one of these "bomb raid[s]" as 
described on the September 1995 VA examination.  The Board 
need not address whether any of his other alleged stressors 
actually occurred as he only needs one corroborated stressor 
that has been linked to a clear diagnosis of PTSD, as is the 
case here.  See Suozzi v Brown, 10 Vet. App. 307, 310-11 
(1997).

In conclusion, the Board finds that the evidence supports a 
finding of entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is granted.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

